Exhibit 10.4(5)

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) made this 15th
day of December, 2008, between PerkinElmer, Inc., a Massachusetts corporation
(hereinafter called the “Company”), and Daniel R. Marshak (hereinafter referred
to as the “Employee”).

WITNESSETH:

WHEREAS the Employee is employed by the Company in a management position
pursuant to an Employment Agreement effective as of the 22nd day of May, 2006
(the Original Agreement”); and

WHEREAS, the Employee and the Company wish to amend and restate the Original
Agreement, with this Agreement to supersede all prior agreements between the
parties:

NOW, THEREFORE, in consideration of the sum of One Dollar, and of the mutual
covenants herein contained, the parties agree as follows:

 

1.   (a)   Except as hereinafter otherwise provided, the Company agrees to
employ the employee in a management position with the Company, and the Employee
agrees to remain in the employment of the Company in that capacity for a period
of one year from the date hereof and from year to year thereafter until such
time as this Agreement is terminated in accordance with Paragraph 5.   (b)   The
Company will, during each year of the term of this Agreement, place in
nomination before the Board of Directors of the Company the name of the Employee
for election as an Officer of the Company except when a notice of termination
has been given in accordance with Paragraph 5(b). 2.   The Employee agrees that,
during the specified period of employment, he shall, to the best of his ability,
perform his duties, and shall devote his full business time, best efforts,
business judgment, skill and knowledge to the advancement of the Company and its
interests and to the discharge of his duties and responsibilities hereunder. The
Employee shall not engage in any business, profession or occupation which would
conflict with the rendition of the agreed-upon services, either directly or
indirectly, without the prior approval of the Board of Directors, except for
personal investment, charitable and philanthropic activities. 3.   During the
period of his employment under this Agreement, the Employee shall be compensated
for his services as follows:   (a)   Except as otherwise provided in this
Agreement, he shall be paid a salary during the period of this Agreement at a
base rate to be determined by the Company on

 

Employment Agreement



--------------------------------------------------------------------------------

    an annual basis. Except as provided in Paragraph 3(d), such annual base
salary shall under no circumstances be fixed at a rate below the annual base
rate then currently in effect;   (b)   He shall be reimbursed for any and all
monies expended by him in connection with his employment for reasonable and
necessary expenses on behalf of the Company in accordance with the policies of
the Company then in effect;   (c)   He shall be eligible to participate under
any and all bonus, benefit, pension, compensation, and equity and incentive
plans which are, in accordance with Company policy and the terms of the plan,
available to persons in his position (within the limitation as stipulated by
such plans). Such eligibility shall not automatically entitle him to participate
in any such plan;   (d)   If, because of adverse business conditions or for
other reasons, the Company at any time puts into effect salary reductions
applicable at a single rate to all management employees of the Company
generally, the salary payments required to be made under this Agreement to the
Employee during any period in which such general reduction is in effect may be
reduced by the same percentage as is applicable to all management employees of
the Company generally. Any benefits made available to the Employee which are
related to base salary shall also be reduced in accordance with any salary
reduction. 4.   (a)   So long as the Employee is employed by the Company and for
a period of one year after the termination or expiration of employment, the
Employee will not directly or indirectly: (i) as an individual proprietor,
partner, stockholder, officer, employee, director, joint venturer, investor,
lender, or in any other capacity whatsoever (other than as the holder of not
more than one percent (1%) of the total outstanding stock of a publicly held
company), engage directly or indirectly in any business or entity which competes
with the business conducted by the Company or its affiliates in any city or
geographic area in which the Company or its affiliates conduct material
operations at the time of termination of employment under this Agreement, except
as approved in advance by the Board after full and adequate disclosure; or
(ii) recruit, solicit or induce, or attempt to induce, any employee or employees
or consultant or consultants of the Company to terminate their employment with,
or to otherwise cease their relationship with, the Company; or (iii) solicit,
divert or take away, or attempt to divert or to take away, the business or
patronage of any of the clients, customers or accounts, of the Company.   (b)  
If any restriction set forth in this Paragraph 4 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographical area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

 

2

Employment Agreement



--------------------------------------------------------------------------------

  (c)   The restrictions contained in this Paragraph 4 are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose. The Employee agrees that any breach
of this Paragraph 4 will cause the Company substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief.   (d)   The Employee acknowledges
that he has signed and is bound by the Employee Patent and Proprietary
Information Utilization Agreement in the form attached hereto.   (e)   During
the period of his employment by the Company or for any period during which the
Company shall continue to pay the Employee his salary under this Agreement,
whichever shall be longer, the Employee shall not in any way whatsoever aid or
assist any party seeking to cause, initiate or effect a Change in Control of the
Company as defined in Paragraph 6 without the prior approval of the Board of
Directors. 5.   Except for the Employee covenants set forth in Paragraph 4 which
covenants shall remain in effect for the periods stated therein, and subject to
Paragraph 6, this Agreement shall terminate upon the happening of any of the
following events and (except as provided herein) all of the Company’s
obligations under this Agreement, including, but not limited to, making payments
to the Employee shall cease and terminate:   (a)   Three (3) months after
written notice of resignation submitted by the Employee and accepted by the
Company, or on such earlier date as may be determined by the Company following
receipt of such resignation;   (b)   On the date set forth in a written notice
of termination given by the Company to the Employee (the “Paragraph 5(b)
Termination Date”);   (c)   At the death of the Employee;   (d)   At the
termination of the Employee for cause. As used in the Agreement, the term
“cause” shall mean:     (i)   Misappropriating any funds or property of the
Company;     (ii)   Unreasonable refusal to perform the duties assigned to him
under this Agreement;     (iii)   Conviction of a felony;     (iv)   Continuous
conduct bringing notoriety to the Company and having an adverse effect on the
name or public image of the Company;

 

3

Employment Agreement



--------------------------------------------------------------------------------

    (v)   Violation of the Employee’s covenants as set forth in Paragraph 4
above; or     (vi)   Continued failure by the Employee to observe any of the
provisions of this Agreement after being informed of such breach.   (e)   Twelve
months after written notice of termination (a “Disability Termination Notice”)
is given by the Company to the Employee based on a determination by the Board of
Directors that the Employee is disabled (which, for purposes of this Agreement,
shall mean that the Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, with such determination to be
made by the Board of Directors, in reliance upon the opinion of the Employee’s
physician or upon the opinion of one or more physicians selected by the
Company). A Disability Termination Notice shall be deemed properly delivered if
given by the Company to the Employee on the 180th day of continuous disability
of the Employee. Notwithstanding the foregoing, if, during the twelve-month
period following proper delivery of a Disability Termination Notice as
aforesaid, the Employee is no longer disabled and is able to return to work,
such Disability Termination Notice shall be deemed automatically rescinded upon
the Employee’s return to work, and the employment of the Employee shall continue
in accordance with the terms of this Agreement. During the first 180 days of
continuous disability of the Employee, the Company will make monthly payments to
the Employee in an amount equal to the difference between his base salary and
the benefits received by the Employee under the Company’s Short-Term Disability
Income Plan. During the twelve-month period following proper delivery of a
Disability Termination Notice as aforesaid, the Company will make monthly
payments to the Employee in an amount equal to the difference between his base
salary and the benefits provided by the Company’s Long-Term Disability Plan. If
any payments to the Employee under the Company’s Long-Term Disability Plan are
not subject to federal income taxes, the payments to be made directly by the
Company pursuant to the preceding sentence shall be reduced such that the total
amount received by the Employee (from the Company and from the Long-Term
Disability Plan), after payment of any income taxes, is equal to the amount that
the Employee would have received had he been paid his base salary, after payment
of any income taxes on such base salary.   (f)   In the event of the termination
of the Employee by the Company pursuant to Paragraph 5(b) above, and subject to
the Employee’s full execution of a severance agreement and release drafted by
and satisfactory to counsel for the Company, the Employee shall, for a period of
one year from the Paragraph 5(b) Termination Date, (i) continue to receive his
Full Salary (as defined below), which shall be payable in accordance with the
payment schedule in effect immediately prior to his employment termination, and
(ii) continue to be entitled to participate in all employee benefit plans and
arrangements of the Company (such as life, health and disability insurance and
automobile arrangements but excluding qualified

 

4

Employment Agreement



--------------------------------------------------------------------------------

    retirement plans, incentive arrangements and grants of equity awards) to the
same extent (including coverage of dependents, if any) and upon the same terms
as were in effect immediately prior to his termination. For purposes of this
Agreement, “Full Salary” shall mean the Employee’s annual base salary, plus the
amount of any bonus or incentive payments (excluding payments under the
Company’s long-term incentive program) earned or received by the Employee with
respect to the last full fiscal year of the Company for which all bonus or
incentive payments (excluding payments under the Company’s long-term incentive
program) to be made have been made.   (g)   In the event of a termination of
employment pursuant to Paragraph 5(a), (c) or (d), the Company shall pay the
Employee his full base salary through the date of termination of employment. The
Employee shall not be entitled to receive any additional compensation beyond his
date of termination. 6.   (a)   In the event of a Change in Control of the
Company (as defined below),     (i)   The provisions of this Agreement shall be
amended as follows:       (A)   Paragraph l(a) shall be amended to read in its
entirety as follows:         “Except as hereinafter otherwise provided, the
Company agrees to continue to employ the Employee in a management position with
the Company, and the Employee agrees to remain in the employment in the Company
in that capacity, for a period of three (3) years from the date of the Change in
Control. Except as provided in Paragraph 3(d), the Employee’s salary as set
forth in Paragraph 3(a) and his other employee benefits pursuant to the plans
described in Paragraph 3(c) shall not be decreased during such period.”      
(B)   Paragraph 5(a) shall be amended by the addition of the following provision
at the end of such paragraph:         “provided that the Employee agrees not to
resign, except for Good Reason (as defined below), during the one-year period
following the date of the Change in Control.”       (C)   Paragraph 5(b) shall
be deleted in its entirety.       (D)   Paragraph 5(f) shall be amended to read
in its entirety as follows:         “Notwithstanding the foregoing provisions,
if, within 36 months following the occurrence of a Change in Control, the
Employee’s employment by

 

5

Employment Agreement



--------------------------------------------------------------------------------

        the Company is terminated (i) by the Company other than for Cause, which
shall not include any failure to perform his duties hereunder after giving
notice or termination for Good Reason, disability or death or (ii) by the
Employee for Good Reason, (A) the Company shall pay to the Employee, on the date
of his employment termination, a lump sum cash payment in an amount equal to the
sum of (x) his unpaid base salary through the date of termination, (y) a pro
rata portion of his prior year’s bonus and (z) his Full Salary (as defined
below) multiplied by three, (provided, however, that if the Change in Control is
not described in Section 409(a)(2)(v) of the Internal Revenue Code of 1986, as
amended (the “Code”) or if the termination occurs after the second anniversary
of the Change in Control, such payment shall be made on the same schedule as
provided in Paragraph 5(f) prior to the application of this Paragraph 6), and
(B) the Employee shall for 36 months following such termination of employment be
eligible to participate in all employee benefit plans and arrangements of the
Company (such as life, health and disability insurance and automobile
arrangements but excluding qualified retirement plans, incentive arrangements
and grants of equity awards) to the same extent (including coverage of
dependents, if any) and upon the same terms as were in effect immediately prior
to the Change in Control to the extent the Employee was then eligible to
participate in such benefit plans and arrangements of the Company. For purposes
of this Agreement, “Full Salary” shall mean the Employee’s then current annual
base salary, plus the amount of any bonus or incentive payments (excluding the
cash portion of the Company’s long-term incentive program) received by the
Employee with respect to the last full fiscal year of the Company prior to the
Change in Control for which all bonus or incentive payments (excluding the cash
portion of the Company’s long-term incentive program) to be made have been
made.”       (E)   Paragraph 8 shall be amended to read in its entirety as
follows:         “The Employee may pursue any lawful remedy he deems necessary
or appropriate for enforcing his

 

6

Employment Agreement



--------------------------------------------------------------------------------

        rights under this Agreement following a Change in Control of the
Company, and all costs incurred by the Employee in connection therewith
(including without limitation attorneys’ fees) shall be promptly reimbursed to
him by the Company, regardless of the outcome of such endeavor.”     (ii)   The
Employee’s outstanding restricted stock option awards, or similar equity awards
shall fully vest, and the vested option awards shall remain exercisable through
the period ending on the earlier of:       (A)   the later of (I) the third
anniversary of the Change in Control or (II) the first anniversary of the date
the Employee’s employment with the Company terminates, or       (B)   the
expiration of the original term of the option.     (iii)   Payments under this
Agreement or any other plan or arrangement covering the Employee shall be made
without regard to whether the deductibility of such payments (or any other
“parachute payments,” as that term is defined in Code Section 280G, to or for
the benefit of the Employee) would be limited or precluded by Section 280G and
without regard to whether such payments (or any other “parachute payments” as so
defined in said Section 280G ) would subject the Employee to the federal excise
tax levied on certain “excess parachute payments” under Section 4999 of the Code
(the “Excise Tax”). The Employee shall be entitled to receive one or more
payments (each, a “Gross-Up Payment”) which shall be an amount equal to the sum
of (a) the Excise Tax imposed on any parachute payment, whether or not payable
under this Agreement, and (b) the amount necessary to pay all additional taxes
imposed on (or economically borne by) the Employee (including the Excise Tax,
state and federal income taxes and all applicable withholding taxes)
attributable to the receipt of a Gross-Up Payment, computed assuming the
application of the maximum tax rates provided by law. The determination of a
Gross-Up Payment shall be made at the Company’s expense by the Company’s
independent auditors or by such other certified public accounting firm as the
Board of Directors of the Company may designate prior to a Change in Control of
the Company. A Gross-Up Payment shall be made at least 14 business days in
advance of the due date of any Excise Tax, except that any Gross-Up Payment
related to payments pursuant to Paragraph 6(a)(i)(D) shall be made upon
termination of employment. In the event of any underpayment or overpayment under
this Paragraph 6(a)(iii) as determined by the Company’s independent auditors (or
such other firm as may have been designated in accordance with the preceding
sentence), the amount of such underpayment or overpayment shall forthwith be
paid to the Employee or refunded to the Company, as the case may be, with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code,

 

7

Employment Agreement



--------------------------------------------------------------------------------

      provided, however in no event shall any reimbursement of the Employee for
an underpayment be made later than the end of the calendar year following the
calendar year in which the Employee remits the related taxes to the applicable
governmental authority. The provisions for Gross-Up Payment in this Paragraph
6(a)(iii) shall apply regardless of whether or not the Employee has terminated
employment with the Company.   (b)   For purposes of this Agreement, a “Change
in Control of the Company” means an event or occurrence set forth in any one or
more of clauses (i) through (iv) below (including an event or occurrence that
constitutes a Change in Control under one or such clauses but is specifically
exempted from another such clause):     (i)   the acquisition by an individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”) of
beneficial ownership of any capital stock of the Company if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this paragraph (i), none of the following acquisitions of
Outstanding Company Common Stock or Outstanding Company Voting Securities shall
constitute a Change in Control: (I) any acquisition directly from the Company
(excluding an acquisition pursuant to the exercise, conversion or exchange of
any security exercisable for, convertible into or exchangeable for common stock
or voting securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (II) any acquisition by the Company, (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (IV)
any acquisition by any corporation pursuant to a transaction which complies with
subclauses (A) and (B) of clause (iii) of this Paragraph 6(b); or     (ii)  
such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (A) who was a member of the Board on the date of the
execution of this Agreement or (B) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,

 

8

Employment Agreement



--------------------------------------------------------------------------------

      however, that there shall be excluded from this clause (B) any individual
whose initial assumption of office occurred as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents, by or on
behalf of a person other than the Board; or     (iii)   the consummation of a
merger, consolidation, reorganization, recapitalization or statutory share
exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the surviving, resulting or acquiring corporation in
such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
other entities) (such resulting or acquiring corporation is referred to herein
as the “Acquiring Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Stock and Outstanding Company Voting Securities, respectively; and
(B) no Person beneficially owns, directly or indirectly, 20% or more of the then
outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or     (iv)  
approval by the stockholders of the Company or a complete liquidation or
dissolution of the Company.   (c)   For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events: (i) a material
diminution in the Employee’s base salary except as provided in Paragraph 3(d);
(ii) a failure by the Company to pay annual cash bonuses to the Employees in an
amount at least equal to the most recent annual cash bonuses paid to the
Employee; (iii) a failure by the Company to maintain in effect any material
compensation or benefit plan in which the Employee participated immediately
prior to the Change in Control, unless an equitable arrangement has been made
with respect to such plan, or a failure to continue the Employee’s participation
therein on a basis not materially less favorable than existed immediately prior
to the Change in Control; (iv) any material diminution in the Employee’s
position, duties, authorities,

 

9

Employment Agreement



--------------------------------------------------------------------------------

    responsibilities or title as in effect immediately prior to the Change in
Control; (v) any requirement by the Company that the location at which the
Employee performs his principal duties be changed to a new location outside a
radius of 25 miles from the Employee’s principal place of employment immediately
prior to the Change in Control; or (vi) the failure of the Company to obtain the
agreement, in a form reasonably satisfactory to the Employee, from any successor
to the Company to assume and agree to perform this Agreement. The Employee shall
provide notice to the Company of the existence of the condition upon which
Employee bases his claim for Good Reason within 90 days of the initial existence
of the condition. As a condition to a termination for Good Reason, if the
condition is capable of being corrected, the Company shall have 30 days during
which it may remedy the condition. If the condition is fully remedied within
such time period, there shall be no “Good Reason” and the Company shall not owe
the amounts otherwise required to be paid under Paragraph 5, as amended by this
Paragraph 6, in connection with the termination. The Employee’s right to
terminate his employment for Good Reason shall not be affected by his incapacity
due to physical or mental illness. 7.   Neither the Employee nor, in the event
of his death, his legal representative, beneficiary or estate, shall have the
power to transfer, assign, mortgage or otherwise encumber in advance any of the
payments provided for in this Agreement, nor shall any payments nor assets or
funds of the Company be subject to seizure for the payment of any debts,
judgments, liabilities, bankruptcy or other actions. 8.   Any controversy
relating to this Agreement and not resolved by the Board of Directors and the
Employee shall be settled by arbitration in the City of Boston, Commonwealth of
Massachusetts, pursuant to the rules then applicable under JAMS, and judgment
upon the award may be entered in any court having jurisdiction, and the Board of
Directors and Employee agree to be bound by the arbitration decision on any such
controversy. Unless otherwise agreed by the parties hereto, arbitration will be
by an arbitrator selected from the panel of JAMS. The full cost of any such
arbitration shall be borne by the Company. 9.   Failure to insist upon strict
compliance with any of the terms, covenants, or conditions hereof shall not be
deemed a waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times by either party. 10.   All notices or other communications hereunder shall
be in writing and shall be deemed to have been duly given when delivered
personally to the Employee or to the General Counsel of the Company or when
mailed by registered or certified mail to the other party (if to the Company, at
940 Winter Street, Waltham, Massachusetts 02451, attention General Counsel; if
to the Employee, at the last known address of the Employee as set forth in the
records of the Company). 11.   This Agreement has been executed and delivered
and shall be construed in accordance with the laws of the Commonwealth of
Massachusetts. This Agreement is and shall be

 

10

Employment Agreement



--------------------------------------------------------------------------------

  binding on the respective legal representatives or successors of the parties,
but shall not be assignable except to a successor to the Company by virtue of a
merger, consolidation or acquisition of all or substantially all of the assets
of the Company. This Agreement constitutes and embodies the entire understanding
and agreement of the parties and, except as otherwise provided herein, there are
no other agreements or understandings, written or oral, in effect between the
parties hereto relating to the employment of the Employee by the Company. All
previous employment contracts between the Employee and the Company or any of the
Company’s present or former subsidiaries or affiliates, including the Original
Agreement, are hereby canceled and of no effect. 12.   The Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to assume expressly in writing and to agree to perform its obligations under
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement prior to the effectiveness of
succession shall be a breach of this Agreement. As used in this Agreement, “the
Company” shall mean the Company as defined above and any successor to its
business or assets as aforesaid which assumes and agrees to perform this
Agreement, whether by operation of law, or otherwise. 13.   The parties intend
that payments made pursuant to this Agreement be either exempt from, or
compliant with, Section 409A of the Code and the regulations promulgated
thereunder (“Section 409A”), so as not to be subject to the excise tax
thereunder. Accordingly, the following provisions shall apply to payments
pursuant to this Agreement, notwithstanding any provision to the contrary
contained in this Agreement:   (a)   Any medical, dental, prescription drug, or
other health benefits (collectively, the “Medical Benefits”) that may be
required to be provided by the Company under Paragraphs 5 or 6 and that are
provided under a so-called “self-insured” benefit plan which is subject to
Section 105(h) of the Code shall instead be structured so that on or about the
first day of each month for which coverage is to be provided the Company shall
pay to the Employee an amount in cash sufficient to cover the Company’s share of
the applicable premium for the Medical Benefits coverage for that month. The
Employee’s premium payments to the Company for Medical Benefits shall be due on
the last day of the month to which the coverage relates. The parties intend that
the first 18 months of Medical Benefits coverage shall be exempt from the
application of Section 409A, and that any remaining payments by the Company for
Medical Benefits shall be considered in compliance with Section 409A;   (b)  
Any payment of “reimbursements” by the Company to the Employee, any payment of
“in-kind benefits” from the Company to the Employee, and any “direct service
recipient payments” made by the Company on the Employee’s behalf for a “limited
period of time” (in each case as those terms are used for purposes of
Section 409A) shall be exempt from the application of Section 409A;

 

11

Employment Agreement



--------------------------------------------------------------------------------

  (c)   Except as provided in Paragraphs 13(a) or (b) above, or Paragraph 13(e)
below, the remainder of all other payments or benefits that are to be paid or
provided by the Company to the Employee under Paragraphs 5 or 6 shall be paid or
provided in accordance with the schedules set forth in Paragraphs 5 or 6, or if
none, in accordance with the schedules set forth in the underlying employee
benefit plans and arrangements. Each payment on a payroll date and each monthly
payment under Paragraphs 5 and 6 shall be deemed to be a “separate payment” as
that term is used for purposes of Section 409A, including the exemptions from
Section 409A;   (d)   The payments that are to be paid by the Company to the
Employee under Paragraphs 5 or 6 which (i) will constitute payments from a
“non-qualified deferred compensation plan” as that term is used for the purposes
of Section 409A (after taking into account Paragraphs 13(a) and (b) above and
any other exemptions available under Section 409A, including without limitation
qualification as a “short term deferral” within the meaning of Section 409A),
(ii) are payable prior to the date that is 6 months after the Employee’s
“separation from service” as that term is used for purposes of Section 409A
(“Separation from Service”) (such date hereinafter referred to as the “Delayed
Payment Date”), and (iii) do not exceed two (2) times the lesser of (I) or (II)
below, shall be paid in accordance with the payment schedule that would
otherwise apply under Paragraphs 5 or 6 in the absence of the application of
Section 409A. For purposes of this Paragraph 13(d), “(I)” shall mean the sum of
the Employee’s annualized compensation based upon his annual rate of pay for
services provided to the Company for the calendar year preceding the Company’s
taxable year in which the Employee had a Separation from Service, and “(II)”
shall mean the maximum amount that may be taken into account under a qualified
plan pursuant to Section 401(a)(17) of the Code for the year in which the
Employee has a Separation from Service;   (e)   If the Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date
of the Employee’s “separation from service” as that term is used for purposes of
Section 409A, the payments that are otherwise scheduled to be paid to the
Employee under Paragraphs 5 or 6 prior to the Delayed Payment Date (determined
without regard to this Paragraph 13) that exceed the amount calculated under
Paragraph 13(d) above shall instead be paid by the Company to the Employee in a
lump sum (together with interest at the prime rate as published in The Wall
Street Journal on the date of Separation from Service) one day after the Delayed
Payment Date (or, if earlier, the death of the Employee); and   (f)   The amount
of expenses eligible for reimbursement to the Employee, and the amount of
in-kind benefits provided to the Employee, during any calendar year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year.   (g)   The Company shall (i) have the
right to deduct from any payment under this Agreement any and all taxes
determined by the Company to be applicable with

 

12

Employment Agreement



--------------------------------------------------------------------------------

    respect to such benefits and (ii) shall have the right to require the
Employee to make arrangements satisfactory to satisfy any such withholding
obligation that may not be satisfied in full by wage withholding described in
(i).   (h)   Except as provided in Section 6(a)(iii), the Employee shall be
responsible for all taxes with respect to any payments or benefits hereunder
except for the Company’s portion of any Social Security and Medicare taxes. The
Company makes no guarantee regarding the tax treatment of the payments or
benefits provided by this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

Employment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its seal to be hereunto affixed and
these presents to be signed by its proper officers, and the Employee has
hereunto set his hand and seal this 15th day of December 2008, effective as of
the day and year first above written.

(SEAL)

 

PERKINELMER, INC. By:  

/s/ ROBERT F. FRIEL

  Robert F. Friel   President and Chief Executive Officer

Employee:  

/s/ DANIEL R. MARSHAK

  Daniel R. Marshak

 

14

Employment Agreement